                                                                                                                      FILED
     ~O   2450 (CASO) (Rev. 4/ 14) Judgment in a Criminal Case for Revocations
                                                                                                                       MAR 2 5 2019
                Sheet I

                                                                                                                     ' . .
                                                                                                              SOUTHERN DISTRICT OF CALIFORNIA
                                              UNITED STATEs DisTrucT c~. . . . . ._____D_E_Pu_r__,v
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED ST A TES OF AMERICA                                   JUDGMENT IN A CRIMINAL CASE
                                         V.                                      (For Revocation of Probation or Supervised Release)
                    CARLOS RENE ALCARAZ (1)                                      (For Offenses Committed On or After November 1, 1987)


                                                                                 Case Number: 07CR0922-W

                                                                                  Grant Eddy
                                                                                 Defendant's Attorney
    REGISTRATION No. 94763198
D
    THE DEFENDANT:
     0  admitted guilt to violation of allegation(s) No._O_n_e_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     D was found in violation of allegation(s) No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilt.
    ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following allegation(s):


    Allegation Number                         Nature of Violation
                               FAILURE TO SUCCESSFULLY COMPLETE A RESIDENTIAL DRUG TREATMENT PROGRAM




      Supervised Release       is revoked and the defendant is sentenced as provided in pages 2 through                 2    of this judgment.
    This sentence is imposed pursuant to the Sentencing Reform Act of 1984.


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
    fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change in the
    defendant's economic circumstances.

                                                                                 MARCH 25, 2019
                                                                                 Date of Imposition of Sentence




                                                                                 HON. THOMAS J. W
                                                                                 UNITED STA TES DI




                                                                                                                                   07CR0922-W
AO 2450 (CASO) (Rev. 4/ 14) Judgment in a Criminal Case for Revocations
           Sheet 2 - Imprisonment

                                                                                              Judgment -   Page _ _2 _ of        2
 DEFENDANT: CARLOS RENE ALCARAZ (1)
 CASE NUMBER: 07CR0922-W
                                                                   IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          SIX (6) MONTHS




    D The court makes the following recommendations to the Bureau of Prisons:



     D The defendant is remanded to the custody of the United States Marshal.
     D The defendant shall surrender to the United States Marshal for this district:
            Oat                                        oa.m.          op.m.    on
                as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        D before
                         -------------------------------------~
        D as notified by the United States Marshal.
        D as notified by the Probation or Pretrial Services Office.

                                                                          RETURN

 I have executed this judgment as follows:

         Defendant delivered on                                                     to

 at - - - - - - - - - - - - - - , w i t h a certified copy of this judgment.


                                                                                            UNITED STATES MARSHAL


                                                                              By
                                                                                         DEPUTY UNITED STATES MARSHAL




                                                                                                                            07CR0922-W
